ORDER
The Disciplinary Review Board on October 30,1996, having filed with the Court its decision concluding that ROBERT C. BROWN of OLD BRIDGE, who was admitted to the bar of this State in 1988, should be suspended from the practice of law for a period of three months for violations of RPC 3.5(a) (seeking to influence a judge), RPC 3.5(c) (conduct intended to disrupt a tribunal), and RPC 8.4(e) (stated or implied ability to influence a government agency or official);
And the Disciplinary Review Board further having concluded that respondent should submit medical proof of his psychological fitness to practice law prior to his reinstatement to practice;
And the Court having considered the report of respondent’s psychiatrist and having determined that but for the psychiatrist’s opinion that respondent’s conduct was aberrational and triggered *85by his psychiatric condition, discipline greater than that found appropriate by the Disciplinary Review Board would be warranted;
And good cause appearing;
It is ORDERED that ROBERT C. BROWN is hereby suspended from the practice of law for a period of three months, effective April 7, 1997, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that prior to reinstatement to practice respondent demonstrate by competent medical proof that he is psychologically fit to practice law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.